UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7280


SHARON FALZONE,

                  Plaintiff – Appellant,

          v.

S. JOHNS, Dr., Physician, Virginia Correctional Center for
Women; VIRGINIA JOHNSON, Sgt. Unit 1, Virginia Correctional
Center for Women; EDWARDS, Ms., Counselor Unit 1, Virginia
Correctional Center for Women,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00389-REP-MHL)


Submitted:   December 16, 2014              Decided:   January 7, 2015


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Falzone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sharon     Falzone   appeals    the    district      court’s    order

dismissing her 42 U.S.C. § 1983 (2012) action without prejudice

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

Rule 41(b) permits a district court to dismiss an action based

on a plaintiff’s failure to comply with any order.                    See Fed. R.

Civ. P. 41(b).           Where a litigant has ignored a district court’s

express warning that noncompliance will result in dismissal, it

is appropriate for the court to dismiss the case.                     See Ballard

v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).                  Having reviewed

the     record     in     this   case,   we    find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Falzone v. Johns, No. 3:14-cv-00389-REP-MHL (E.D. Va.

Aug. 19, 2014).            We dispense with oral argument because the

facts    and     legal    contentions    are   adequately    presented        in   the

materials      before     this   court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          2